DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Substrate holding portion in claims 14-24
Polishing portion in claims 23 and 24
Cleaning portion in claims 23 and 24


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Substrate holding portion is interpreted as a top ring 31A-31D in the original specification [0054] – [0057]
Polishing portion is interpreted as element 3 and includes polishing units 3A-3D see [0053] in the original specification
Cleaning portion is interpreted as element 4 and includes a first washing room 190, second washing room 192 see [0062] in the original specification
Transport mechanism is interpreted as linear transporter 6 see [0058] in the original specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2009/0264049).
Regarding claim 14: A substrate polishing apparatus, comprising: a rotating polishing table (platen 101/ 201/ 301/ 401) comprising a polishing face on the rotating polishing table; a substrate holding portion (polishing head 104/204/304/404) that holds a substrate and presses the substrate against the polishing table to polish the substrate; and a local exhaust mechanism (exhaust assembly 106/206/306/ 404) configured to suck a gas, wherein the local exhaust mechanism comprises an intake head disposed near the substrate holding portion, wherein the intake head  (vacuum system 109/ vacuum pump 209/ exhaust duct 310/ vacuum system 408) is disposed on a downstream side of the substrate holding portion in a rotation direction of the polishing table, and wherein an ejector is connected to the intake head.  See Figs. 1-4.

Regarding claim 15: The substrate polishing apparatus according to claim 14, wherein an intake air speed of the intake head is set to be higher than a rotation speed of the polishing table.  The apparatus of Chen et al is inherently capable of performing this limitation as the intake head and polishing table are independently controlled).

Regarding claim 16:	The substrate polishing apparatus according to claim 15, wherein the intake head comprises a plurality of inlets arrayed in a radial direction of the polishing table, an intake air speed of the inlet of the plurality of inlets on the outer side in a radial direction is set to be higher than that on the inner side in the radial direction.  See [0036] and openings 312.



Regarding claim 18:	The substrate polishing apparatus according to claim 14, wherein the intake head is arranged above the polishing face.  See Figs. and the location of the intake head(vacuum system 109/ vacuum pump 209/ exhaust duct 310/ vacuum system 408) relative to the polishing face of the polishing table(platen 101/ 201/ 301/ 401) as recited in claim 14 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2009/0264049) in view of Sone et al (US 2011/0159782).

Regarding claim 19:	 See the teachings of Chen et al. The prior art of Chen et al fails to teach a pad cooling nozzle for cooling a polishing pad that polishes the substrate; and a local exhaust mechanism configured to suck a gas.

	The prior art of Sone et al teaches a pad temperature regulator 26 to contact the polishing surface (polishing pad 11) to regulate the temperature of the polishing surface. See [0060]. See [0061] where the flow rate of the cold water 31 is discussed as part of polishing pad temperature 

Regarding claim 20:	The prior art of Chen et al fails to teach a second local exhaust mechanism whose second intake head is disposed near the substrate holding portion, wherein the second intake head is disposed on the downstream side of the substrate holding portion in the rotation direction of the polishing table.  The prior art of Chen et al shows that a local exhaust mechanism is provided to remove fume, vapor and other byproducts generated during polishing. It is with an expectation of reasonable success that one of ordinary skill in the art would provide an additional exhaust mechanism. According to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). The motivation to provide an additional exhaust mechanism to the apparatus of Chen et al is that it enhances the exhaust of the used polishing products. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide an additional exhaust mechanism in the prior art of Chen et al.

Regarding claim 21:	The substrate polishing apparatus according to claim 19, wherein the gas is a hazardous gas generated when the wafer is polished, or the gas is a gas made to flow by an air current swirl flow generated from rotation of the polishing table.  See [0007], [0011] 

 


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US 6,042,455) in view of Chen et al (US 2009/0264049). 

Regarding claim 23:  The prior art of Togowa et al teaches a multichamber system with a polishing section 10A and a cleaning section 10B, and transport mechanism (transfer unit 15,  transfer robots 12,14, and reversing units 13,18. See Fig. 1 where Togowa et al illustrates a cleaning portion and transport mechanism. The prior art of Togowa et al teaches a substrate holding portion (top ring 16a) and a polishing table (turntable 17) see col. 4 lines 13-38. The prior art of Togowa et al fails to teach the polishing portion is covered by a partition wall or a shielding mechanism.

Recall the discussion of the prior art of Chen et al above where the polishing portion (polishing station 100) is discussed with substrate holding portion (top ring), polishing table (polishing platen). Recall Chen et al also teaches an exhaust shield 206/406 see Chen et al also teaches a sidewall 210/partition wall).

The motivation to modify the multichamber system of Togowa et al with the polishing portion of Chen et al which provides the partition wall and shielding mechanism of Chen et al in order to enhances the exhaust of the used polishing products. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide the partition wall and shielding mechanism of Chen et al in the multichamber system of Togowa et al.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko et al (US 7,998,308) teaches a liquid processing apparatus where an exhaust mechanism is illustrated in Figs. 1 and 3.
Aizawa et al (US 6,036,582) teaches a multichamber system with polishing units 106a, 106b, cleaning devices 108a-108d, and delivery device (transport mechanism) 110 see Fig. 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716